Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is effective as of January 2, 2019, between Concho Resources
Inc., a Delaware corporation (the “Corporation”), and the undersigned director
or officer of the Corporation (“Indemnitee”).

WHEREAS, the Corporation has adopted its Fourth Amended and Restated Bylaws (as
the same may be amended from time to time, the “Bylaws”) providing for
indemnification and advancement of expenses of the Corporation’s directors and
officers; and

WHEREAS, the Bylaws and the Delaware General Corporation Law (the “DGCL”)
contemplate that contracts and insurance policies may be entered into with
respect to indemnification and advancement of expenses of directors and
officers; and

WHEREAS, the Corporation recognizes that competent and experienced persons may
be reluctant to serve as directors or officers of corporations unless they have
adequate and reliable protection through indemnification, advancement of
expenses, and policies of Directors and Officers Liability Insurance (“D&O
Insurance”), covering certain liabilities which might be incurred by directors
and officers in the performance of their services; and

WHEREAS, in order to induce and encourage competent and experienced persons such
as Indemnitee to serve and continue to serve as directors and officers of the
Corporation and in any other capacity with respect to the Corporation as the
Corporation may request, the Board of Directors of the Corporation (the “Board”)
has determined that it is reasonable, prudent and necessary for the Corporation
to obligate itself contractually to indemnify Indemnitee so that she/he will
serve or continue to serve the Corporation free from undue concern that she/he
will not be adequately protected, and that the following Agreement is in the
best interests of the Corporation and its stockholders.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

1.    Definitions. As used in this Agreement:

(a)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, claim, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, judicial, administrative or legislative hearing, or
other proceeding, whether brought by or in the right of the Corporation or
otherwise, including any and all appeals, and whether of a civil, criminal,
administrative, arbitrative, legislative, investigative or other nature, in
which Indemnitee is or is reasonably expected to be involved as a party, as a
witness or otherwise, by reason of the fact that Indemnitee is or was a
director, officer, trustee, employee or agent of the Corporation, by reason of
any action taken by her/him or of any inaction on her/his part while serving as
a director, officer, trustee, employee or agent of the Corporation, or by reason
of the fact that, while a director, officer, trustee, employee or agent of the
Corporation, she/he is or was serving at the request of the

 

1



--------------------------------------------------------------------------------

Corporation as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise; in each case whether or not she/he is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or advancement can be provided under this Agreement; provided
that any action, suit, claim or proceeding (or part thereof) which is brought by
Indemnitee against the Corporation, other than an action brought by Indemnitee
to enforce her/his rights under this Agreement, shall not be deemed a Proceeding
unless authorized or ratified by the Board under Section 15(b).

(b)    The term “Expenses” shall include, without limitation, all attorneys’
fees and disbursements, accountants’ fees, private investigation fees and
disbursements, retainers, court costs, transcript costs, fees of experts, fees
and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in, a Proceeding, or establishing Indemnitee’s
right of entitlement to indemnification or advancement under this Agreement, but
shall not include the amount of judgments, fines, ERISA excise taxes, or
penalties actually levied against Indemnitee, or any amounts paid in settlement.

(c)    A “Change in Control” will be deemed to have occurred if, with respect to
any particular 24-month period, the individuals who, at the beginning of such
24-month period, constituted the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the beginning of such 24-month
period whose election, or nomination for election by the stockholders of the
Corporation, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board.

(d)    A “Disinterested Director” means a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

(e)    “Independent Legal Counsel” means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Corporation or Indemnitee in any matter material to either
such party or (ii) any other party to the Proceeding giving rise to a request
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

(f)    References to Indemnitee’s being or acting as “a director, officer,
trustee, employee or agent of the Corporation” or “serving at the request of the
Corporation as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise” shall include in each case service to or actions taken while a
director, officer, trustee, employee or agent of any subsidiary of the
Corporation or while serving as a member of a committee of the Board of the
Corporation.

 

2



--------------------------------------------------------------------------------

(g)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, trustee, employee or agent of
the Corporation which imposes duties on, or involves services by, such director,
officer, trustee, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner she/he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

(h)    The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court, agency or
other orders or decrees or settlement agreements, as the case may be.

2.    Indemnity and Advances—General. The Corporation hereby agrees to hold
harmless and indemnify Indemnitee, and to pay to Indemnitee in advance of the
final disposition of any Proceeding all Expenses actually and reasonably
incurred by Indemnitee in defending any such Proceeding, to the fullest extent
authorized or permitted by law (including the applicable provisions of the
DGCL), all on the terms and conditions set forth in this Agreement. The phrase
“to the fullest extent permitted by law” shall include, but not be limited to
(a) to the fullest extent permitted by any provision of the DGCL that authorizes
or permits additional indemnification or advancement by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and
(b) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or advance Expenses to its
officers and directors. Any amendment, alteration or repeal of the DGCL that
adversely affects any right of Indemnitee shall be prospective only and shall
not limit or eliminate any such right with respect to any Proceeding involving
any occurrence or alleged occurrence of any action or omission to act that took
place prior to such amendment, alteration or repeal.

3.    Indemnity. Except as limited by Section 15, the Corporation hereby agrees
to hold harmless and indemnify Indemnitee against all expense, liability and
loss (including judgments, fines, ERISA excess taxes, penalties, amounts paid in
settlement, and Expenses actually and reasonably incurred by Indemnitee) by
reason of the fact that Indemnitee is or was a director, officer, trustee,
employee or agent of the Corporation, or while a director, officer, trustee,
employee or agent of the Corporation, Indemnitee is or was serving at the
request of the Corporation as a director, officer, trustee, employee or agent of
another corporation, partnership, joint venture, trust, limited liability
company or other enterprise, but only if Indemnitee acted in good faith and in a
manner she/he reasonably believed to be in or not opposed to the best interests
of the Corporation. Additionally, in the case of a criminal proceeding,
Indemnitee must have had no reasonable cause to believe that her/his conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself (a) create a presumption that Indemnitee did not act in good faith and in
a manner which she/he reasonably believed to be in or not opposed to the best
interests of

 

3



--------------------------------------------------------------------------------

the Corporation, and with respect to any criminal Proceeding, that Indemnitee
had reasonable cause to believe that her/his conduct was unlawful or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein. To receive indemnification, Indemnitee shall
submit a written request in accordance with Section 7.

4.    Contribution. If the indemnification provided under Section 2 or Section 3
is unavailable by reason of a court decision finding that Indemnitee is not
eligible to receive indemnification under this Agreement, based on grounds other
than any of those set forth in Section 15, then, in respect of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding), the Corporation shall contribute to the amount of Expenses
actually and reasonably incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Corporation on one hand and Indemnitee on the other from the transaction
from which such Proceeding arose and (b) the relative fault of the Corporation
on the one hand and of Indemnitee on the other in connection with the events
that resulted in such Expenses as well as any other relevant equitable
considerations. The relative fault of the Corporation on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such Expenses. The
Corporation agrees that it would not be just and equitable if contribution
pursuant to this Section 4 were determined by pro rata allocation or any other
method of allocation that does not take into account the foregoing equitable
considerations.

5.    Defense of Proceedings; Choice of Counsel.

(a)    Promptly after receipt by Indemnitee of notice of any Proceeding,
Indemnitee shall, if a request for indemnification or an advancement of Expenses
in respect thereof is to be made against the Corporation under this Agreement,
notify the Corporation in writing of the commencement thereof; but the omission
to notify the Corporation shall not relieve it from any liability that it may
have to Indemnitee. Notwithstanding any other provision of this Agreement, with
respect to any such Proceeding of which Indemnitee notifies the Corporation, the
Corporation shall be entitled to participate therein at its own expense.

(b)    Except as otherwise provided in this Section 5(b), to the extent that it
may wish, the Corporation, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense of the Proceeding, with
counsel satisfactory to Indemnitee. The Corporation may satisfy its obligations
under this Agreement by paying for single counsel for a group of indemnitees,
and legal counsel may represent both Indemnitee and the Corporation (and/or any
other indemnitees entitled to receive advancement or indemnification from the
Corporation with respect to such matter), in each case unless (i) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee or any other such indemnitees or (ii) under the
applicable standards of professional conduct then prevailing, such legal counsel
would have a conflict of interest. Any counsel retained in accordance with the
preceding sentence shall be approved by a majority vote of the indemnitees,
which approval shall not be unreasonably withheld.

(c)    In any Proceeding brought by or in the right of the Corporation to
procure a judgment in its favor, Indemnitee (and/or any other indemnitees
entitled to receive advancement

 

4



--------------------------------------------------------------------------------

of Expenses or indemnification from the Corporation with respect to such matter)
shall be entitled to select single counsel of their choice to represent such
group of indemnitees, and such counsel shall represent the group of indemnitees
unless (i) Indemnitee or another indemnitee shall have reasonably concluded that
there may be a conflict of interest between Indemnitee or any other such
indemnitees or (ii) under the applicable standards of professional conduct then
prevailing, such legal counsel would have a conflict of interest. Counsel for
the group of indemnitees shall be selected and approved by majority vote of the
indemnitees, which approval shall not be unreasonably withheld. If the
Corporation has D&O Insurance, or other insurance, with a panel counsel
requirement that may cover the matter for which advancement of Expenses or
indemnification is sought, then such counsel shall be selected from among the
panel counsel or other counsel approved by the insurers, unless the Corporation
waives such requirement in writing. The Corporation shall not be entitled to
assume the defense of any Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor.

(d)    Notwithstanding any other provision of this Agreement, Indemnitee shall
have the right to employ Indemnitee’s own counsel in any Proceeding, but the
fees and expenses of such counsel shall be at the expense of Indemnitee unless
(i) there is a conflict of interest as described above or (ii) the employment of
counsel by Indemnitee has been authorized by the Corporation.

6.    Advances of Expenses. To receive an advancement of Expenses under this
Agreement, Indemnitee shall submit a written request to the Corporation,
accompanied by substantiating documentation. Expenses incurred by Indemnitee in
connection with a Proceeding shall be paid by the Corporation, in advance of the
final disposition of the Proceeding, within 20 calendar days after receipt of
Indemnitee’s written request, accompanied by substantiating documentation and by
Indemnitee’s written undertaking to repay any amounts advanced to the extent it
is ultimately determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that Indemnitee is
not entitled to indemnification. Indemnitee’s undertaking to repay such amounts
is not required to be secured. Indemnitee’s right to advancement shall not be
subject to the satisfaction of any standard of conduct and advances shall be
made without regard to Indemnitee’s ultimate entitlement to indemnification
under the provisions of this Agreement or otherwise. No objections based on or
involving the question whether such charges meet the definition of “Expenses,”
including any question regarding the reasonableness of such Expenses, shall be
grounds for failure to advance such amounts to Indemnitee, or to reimburse such
Indemnitee for, the amounts claimed within such 20-day period, and the
undertaking of Indemnitee to repay any such amounts to the extent it is
ultimately determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that Indemnitee is
not entitled to indemnification shall be deemed to include an undertaking to
repay any such amounts determined not to have met such definition.

7.    Procedure for Requesting and Obtaining Indemnification.

(a)    Written Request. To receive indemnification under this Agreement,
Indemnitee shall submit a written request to the Corporation, accompanied by
substantiating documentation. Any indemnification under this Agreement shall be
paid in full no later than 60 calendar days after receipt by the Corporation of
the written request of Indemnitee, accompanied by substantiating documentation,
unless, in the case of Proceedings addressed in Section 7(d), a determination is
made that Indemnitee is not entitled to indemnification.

 

5



--------------------------------------------------------------------------------

(b)    Successful Proceedings. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful, on the merits or
otherwise, in whole or in part, in defense of any Proceeding, or in defense of
any claim, issue, or matter therein, including, without limitation, the
dismissal of any action without prejudice, or if it is ultimately determined, by
final judicial decision of a court of competent jurisdiction from which there is
no further right to appeal, that Indemnitee is otherwise entitled to be
indemnified against Expenses, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith.

(c)    Witness Expenses. Notwithstanding any other provision of this Agreement,
to the maximum extent permitted by the DGCL, Indemnitee shall be entitled to
indemnification against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf if Indemnitee appears as a witness or
otherwise incurs legal expenses as a result of or related to Indemnitee’s
service as a director, officer, trustee, employee or agent of the Corporation,
in any Proceeding to which Indemnitee neither is, nor is threatened to be made,
a party.

(d)    Other Proceedings. To the extent Sections 7(b) and Section 7(c) do not
apply, the entitlement of Indemnitee to indemnification shall be determined by
the following person or persons, who shall be empowered to make such
determination (as selected by the Board, except with respect to clause (v)
below): (i) the Board by a majority vote Disinterested Directors, whether or not
such majority constitutes a quorum, (ii) a committee of Disinterested Directors
designated by majority vote of such directors, whether or not such majority
constitutes a quorum, (iii) if there are no Disinterested Directors, or if such
Disinterested Directors so direct, by Independent Legal Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee, (iv) the
stockholders or (v) in the event that a Change in Control has occurred, by
Independent Legal Counsel in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee. Such Independent Legal Counsel shall be
selected by the Board and approved by Indemnitee, except that in the event that
a Change in Control has occurred, Independent Legal Counsel shall be selected by
Indemnitee. Upon failure of the Board to select such Independent Legal Counsel
or upon failure of Indemnitee to approve (or to select, in the event a Change in
Control has occurred), such Independent Legal Counsel shall be selected upon
application to a court of competent jurisdiction. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

8.    Presumptions and Effect of Certain Proceedings.

(a)    Upon making a written request for indemnification, Indemnitee shall be
presumed to be entitled to indemnification hereunder and the Corporation shall
have the burden of proof in making any determination to the contrary. If the
person or persons so empowered to make such determination shall have failed to
make the requested determination with respect to indemnification within 60
calendar days after receipt by the Corporation of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be absolutely entitled to such indemnification, absent
actual fraud in the request for indemnification.

 

6



--------------------------------------------------------------------------------

(b)    In the event that a determination is made that Indemnitee is not entitled
to indemnification hereunder or if payment is not timely made following a
determination of entitlement to indemnification pursuant to Section 7(d) or
Section 8(a), or if an advancement of Expenses is not timely made pursuant to
Section 6, Indemnitee may at any time thereafter bring suit against the
Corporation seeking an adjudication of entitlement to such indemnification or
advancement of Expenses, and any such suit shall be brought in the Court of
Chancery of the State of Delaware, unless otherwise required by the law of the
state in which Indemnitee primarily resides and works. The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication. In any suit brought by
Indemnitee to enforce a right to indemnification hereunder (but not in a suit
brought by Indemnitee to enforce a right to an advancement of Expenses), it
shall be a defense that Indemnitee has not met any applicable standard of
conduct for indemnification set forth in the DGCL, including the standard
described in Section 4 or 5, as applicable. Further, in any suit brought by the
Corporation to recover an advancement of Expenses pursuant to the terms of an
undertaking, the Corporation shall be entitled to recover such Expenses upon a
final judicial decision of a court of competent jurisdiction from which there is
no further right to appeal that Indemnitee has not met the standard of conduct
described above. Neither the failure of the Corporation (including the
Disinterested Directors, any committee thereof, Independent Legal Counsel or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification is proper in the circumstances because Indemnitee has
met the applicable standard of conduct described above, nor an actual
determination by the Corporation (including the Disinterested Directors, any
committee thereof, Independent Legal Counsel or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has not met the applicable standard of conduct or,
in the case of such a suit brought by Indemnitee, be a defense to such suit. In
any suit brought by Indemnitee to enforce a right to indemnification or to an
advancement of Expenses hereunder, or brought by the Corporation to recover an
advancement of Expenses pursuant to the terms of an undertaking, the burden of
proving that Indemnitee is not entitled to be indemnified, or to such
advancement of Expenses, under this Agreement or otherwise shall be on the
Corporation. If a determination is made or deemed to have been made pursuant to
the terms of Section 7(d) or Section 8(a) that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding, and
enforceable. The Corporation further agrees to stipulate in any court pursuant
to this Section 8 that the Corporation is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court shall determine that Indemnitee is entitled to any indemnification or
advancement of Expenses hereunder, the Corporation shall pay all Expenses
actually and reasonably incurred by Indemnitee in connection with such
adjudication (including, but not limited to, any appellate proceedings) to the
fullest extent permitted by law, and in any suit brought by the Corporation to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Corporation shall pay all Expenses actually and reasonably incurred by
Indemnitee in connection with such suit to the extent Indemnitee has been
successful, on the merits or otherwise, in whole or in part, in defense of such
suit, to the fullest extent permitted by law.

9.    Indemnification Hereunder Not Exclusive; Prior Indemnification Agreements.
The indemnification and advancement of expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may now or
hereafter be entitled under the provisions of a certificate of incorporation or
bylaws (including the

 

7



--------------------------------------------------------------------------------

Corporation’s Restated Certificate of Incorporation and the Bylaws), the DGCL or
other applicable law, any D&O Insurance, any agreement or otherwise. This
Agreement supersedes and replaces all prior written indemnification agreements
between the Corporation (or any predecessor thereof) and Indemnitee with respect
to the subject matter hereof and any such prior agreements shall be terminated
upon execution of this Agreement. However, Indemnitee shall reimburse the
Corporation for amounts paid to her/him pursuant to such other rights to the
extent such payments duplicate any payments received pursuant to this Agreement.

10.    Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, trustee, employee or agent of the Corporation (or while a
director, officer, trustee, employee or agent of the Corporation, Indemnitee is
or was serving at the request of the Corporation as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(notwithstanding the fact that Indemnitee has ceased to serve the Corporation).

11.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of any
expense, liability or loss (including judgments, fines, ERISA excess taxes,
penalties, amounts paid in settlement, and Expenses actually and reasonably
incurred by Indemnitee), but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
amounts to which Indemnitee is entitled.

12.    Settlement of Claims. The Corporation shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Corporation’s prior written consent. The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee, or
that would directly or indirectly constitute or impose any admission or
acknowledgment of fault or culpability with respect to Indemnitee, without
Indemnitee’s prior written consent. Neither the Corporation nor Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement. The
Corporation shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the
Corporation’s written consent, or with regard to any judicial award, if the
Corporation was not given a reasonable and timely opportunity, at its expense,
to participate in the defense of such Proceeding.

13.    Acknowledgements.

(a)    Corporation Acknowledgement. The Corporation expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on the Corporation hereby in order to induce Indemnitee to serve or to
continue to serve as a director or officer of the Corporation, and acknowledges
that Indemnitee is relying upon this Agreement in agreeing to serve or in
continuing to serve as a director or officer of the Corporation.

 

8



--------------------------------------------------------------------------------

(b)    Mutual Acknowledgment. Both the Corporation and Indemnitee acknowledge
that in certain instances, Federal law or public policy may override applicable
state law and prohibit the Corporation from indemnifying its directors and
officers under this Agreement or otherwise. For example, the Corporation and
Indemnitee acknowledge that the Securities and Exchange Commission (the “SEC”)
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the SEC to submit the question of indemnification to a
court in certain circumstances for a determination of the Corporation’s right
under public policy to indemnify Indemnitee.

14.    Enforcement. In the event Indemnitee is required to bring any action to
enforce rights or to collect moneys due under this Agreement, to the extent
Indemnitee has been successful, on the merits or otherwise, in whole or in part,
in such action, the Corporation shall reimburse Indemnitee for Expenses actually
and reasonably incurred by Indemnitee in bringing and pursuing such action.

15.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Corporation shall not be obligated pursuant to the terms of this Agreement:

(a)    No Entitlement to Indemnification or Advancement. To indemnify Indemnitee
for any amounts incurred by Indemnitee with respect to any action instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that Indemnitee was not entitled to indemnification or
advancement of Expenses hereunder;

(b)    Claims Brought by Indemnitee. To indemnify or advance Expenses to
Indemnitee in connection with an action, suit or proceeding, or part thereof,
voluntarily initiated by Indemnitee (including claims and counterclaims, whether
such counterclaims are asserted by (i) Indemnitee or (ii) the Corporation in an
action, suit or proceeding initiated by Indemnitee), except a proceeding
pursuant to Section 8(b) to enforce or interpret this Agreement, unless the
action, suit or proceeding, or part thereof, was authorized or ratified by the
Board or the Board otherwise determines that indemnification or advancement of
Expenses is appropriate;

(c)    Insured Claims. To indemnify or advance Expenses to Indemnitee for
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes, penalties and amounts paid in settlement)
to the extent such Expenses or liabilities have been paid directly to Indemnitee
by an insurance carrier under a D&O Insurance policy maintained by the
Corporation; or

(d)    Indemnification Unlawful. To indemnify or advance Expenses to Indemnitee
to the extent (i) expressly prohibited by applicable law, or (ii) it is
ultimately determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that such
indemnification or advancement is not lawful.

16.    Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each section of this
Agreement

 

9



--------------------------------------------------------------------------------

is a separate and independent portion of this Agreement. If the indemnification
or advancement of Expenses to which Indemnitee is entitled with respect to any
aspect of any claim varies between two or more sections of this Agreement, that
section providing the most comprehensive protection shall apply.

17.    Miscellaneous.

(a)    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law, unless otherwise
required by the law of the state in which Indemnitee primarily resides and
works.

(b)    Amendment; Enforcement of Rights. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. The failure by either
party to enforce any rights under this Agreement shall not be construed as a
waiver of any rights of such party.

(c)    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto, if any; accordingly, this
Agreement shall be deemed to be the product of all of the parties hereto, and no
ambiguity shall be construed in favor of or against any one of the parties
hereto.

(d)    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) one business day after the date when sent to the recipient
by reputable overnight courier service (charges prepaid), (iii) five business
days after the date when mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid or (iv) when sent by email to
the recipient. Such notices, demands and other communications shall be sent to
the parties at the addresses indicated on the signature page hereto, or to such
other address or such email as any party hereto may from time to time provide.

(e)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f)    Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, legal representatives and assigns.

(g)    Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee (excluding insurance obtained on Indemnitee’s
own behalf), who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Corporation to
effectively bring suit to enforce such rights.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CONCHO RESOURCES INC. By:       Travis L. Counts, Senior Vice President, General
Counsel and Corporate Secretary   Address:  

One Concho Center

600 W. Illinois Ave.

Midland, Texas 79701

 

INDEMNITEE:                

Print:    

Title:    

Address:        

 

11